UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard Developed Markets Index Fund > Vanguard Developed Markets Index Fund returned more than 16% in the six months ended April 30, 2013. The fund began tracking a new benchmark, the FTSE Developed ex North America Index. > Japanese stocks produced excellent returns as the new government unveiled an ambitious economic plan. > Europe’s economic struggles seemed to worsen, but the region’s stock markets performed strongly. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Developed Markets Index Fund Investor Shares 16.67% Admiral™ Shares 16.81 Institutional Shares 16.82 Institutional Plus Shares 16.81 Spliced Developed Markets Index 16.83 International Funds Average 13.59 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Developed Markets Index Fund Investor Shares $9.49 $10.70 $0.338 $0.000 Admiral Shares 27.31 30.79 1.008 0.000 Institutional Shares 9.42 10.62 0.349 0.000 Institutional Plus Shares 98.13 110.61 3.649 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2013, Vanguard Developed Markets Index Fund returned more than 16%, powered by surprising strength from Japanese stocks. The fund’s return was superior to the average return of its peer group and consistent with the performance of its “spliced index.” At the start of the period, your fund sought to track the MSCI EAFE Index. By April 16, we had completed the fund’s transition to its new benchmark, the FTSE Developed ex North America Index. The use of the new benchmark is expected to produce significant long-term savings for shareholders. The most important difference between the fund’s former MSCI index and its new FTSE benchmark is each provider’s approach to South Korea. MSCI considers South Korea an emerging market, while FTSE treats it as a developed market. At the end of the period, Vanguard Developed Markets Index Fund had about 4.2% of its assets invested in South Korean stocks, up from 0% at the start. Stock rally persisted, but not without challenges Global stocks delivered a vigorous performance, recording gains in five of the six months ended April 30. U.S. equities finished with a strong return of about 15% for the half year. 2 The Standard & Poor’s 500 Index closed April the same way it had March: at a record high amid solid corporate earnings and signs of renewed investor confidence. Also following a productive path were international equities, which returned almost 13% for the period. Despite the impressive results, the period had its share of potential pitfalls. Investors continued to worry about economic growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low After sputtering for most of the half year, bonds finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, getting a boost from April’s return of 1%. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69%. (Bond yields and prices move in opposite directions.) Municipal bonds delivered a return closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a tight lid on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion a month in Treasury bonds and mortgage-backed securities until the job market improves substantially. Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Japanese stocks led developed markets higher Vanguard Developed Markets Index Fund earned strong returns in most developed markets during the six-month period, but the performance of Japanese stocks was especially noteworthy. These stocks, accounting for about 20% of fund assets, returned more than 30%. The performance reflected investor enthusiasm at the election of a new government apparently determined to combat deflation and shake Japan out of its long economic torpor. The new prime minister launched an aggressive fiscal-stimulus program (which includes spending on infrastructure, among other things), and the Bank of Japan announced that it would inject yen into the economy in an effort to inflate prices by about 2% a year. Stocks of export-oriented companies and those of banks and other financial institutions were among the strongest performers. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Institutional Peer Group Shares Shares Shares Plus Shares Average Developed Markets Index Fund 0.20% 0.10% 0.07% 0.06% 1.33% The fund expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for Investor Shares, 0.09% for Admiral Shares, 0.07% for Institutional Shares, and 0.06% for Institutional Plus Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: International Funds. 4 Monetary policy was also behind the strong returns of Australian stocks, which accounted for about 9% of fund assets. Interest rate cuts by the nation’s central bank boosted stocks of financial institutions in particular, more than offsetting disappointing returns from mining companies pinched by weaker demand. In Europe, the economic news remained grim, but stock market returns were solid. For example, the Eurozone economy continued to shrink, and unemployment hit a record high. As a group, however, European stocks returned about 13%. The large U.K. stock market returned about 10%. Stocks from other large markets such as France, Germany, and Switzerland also produced double-digit returns. Financial and consumer discretionary stocks were strong performers, with luxury automakers and luxury apparel companies registering returns of more than 20%. In good times and bad, remember to rebalance Since March 2009—the depths of the financial crisis—the FTSE Developed ex North America Index has produced a cumulative total return of more than 120%. U.S. stocks have done better still. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have participated in the rebound. Discipline is just as important in good times as it is in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) 5 I realize that its not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks volatility. Without rebalancing, an investor could end up with a portfolio thats very differentand potentially more riskythan he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2013 6 Developed Markets Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Institutional Institutional Shares Shares Shares Plus Shares Ticker Symbol VDMIX VDMAX VIDMX VDMPX Expense Ratio 1 0.20% 0.10% 0.07% 0.06% Portfolio Characteristics FTSE Developed MSCI AC ex North World America Index ex Fund Index USA Number of Stocks 1,354 1,227 1,815 Median Market Cap $33.9B $34.9B $31.3B Price/Earnings Ratio 18.1x 18.7x 16.6x Price/Book Ratio 1.6x 1.6x 1.7x Return on Equity 14.0% 14.0% 15.2% Earnings Growth Rate 3.4% 2.8% 5.9% Dividend Yield 3.0% 3.1% 3.1% Turnover Rate (Annualized) 16% — — Short-Term Reserves -0.3% — — Sector Diversification (% of equity exposure) FTSE Developed MSCI AC ex North World America Index ex Fund Index USA Consumer Discretionary 11.5% 11.3% 9.8% Consumer Staples 11.8 12.1 10.8 Energy 6.7 6.8 9.4 Financials 24.9 25.5 26.9 Health Care 9.6 10.0 7.8 Industrials 12.9 12.9 10.6 Information Technology 5.7 4.4 6.3 Materials 8.6 8.5 9.3 Telecommunication Services 4.7 4.8 5.5 Utilities 3.6 3.7 3.6 Volatility Measures Spliced Developed MSCI AC World Markets Index Index ex USA R-Squared 0.99 0.96 Beta 1.01 1.02 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Nestle SA Packaged Foods & Meats 1.7% Royal Dutch Shell plc Integrated Oil & Gas 1.7 HSBC Holdings plc Diversified Banks 1.5 Roche Holding AG Pharmaceuticals 1.3 Novartis AG Pharmaceuticals 1.3 BHP Billiton Diversified Metals & Mining 1.3 Toyota Motor Corp. Automobile Manufacturers 1.2 Vodafone Group plc Wireless Telecommunication Services 1.1 Samsung Electronics Co. Ltd. Semiconductors 1.1 BP plc Integrated Oil & Gas 1.0 Top Ten 13.2% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of portfolio) 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for Investor Shares, 0.09% for Admiral Shares, 0.07% for Institutional Shares, and 0.06% for Institutional Plus Shares. 7 Developed Markets Index Fund Market Diversification (% of equity exposure) FTSE Developed MSCI AC ex North World America Index ex Fund Index USA Europe United Kingdom 20.0% 19.9% 15.1% France 8.6 8.2 6.6 Switzerland 8.4 8.4 6.3 Germany 7.7 7.6 5.8 Sweden 2.9 2.9 2.2 Spain 2.7 2.7 2.0 Netherlands 2.2 2.5 1.7 Italy 2.0 2.0 1.5 Denmark 1.1 1.1 0.8 Belgium 1.0 1.0 0.8 Other 2.3 2.6 1.6 Subtotal 58.9% 58.9% 44.4% Pacific Japan 22.0% 22.2% 15.5% Australia 8.9 8.9 6.5 South Korea 4.2 4.2 3.3 Hong Kong 3.6 3.3 2.2 Singapore 1.7 1.6 1.2 Other 0.2 0.2 0.1 Subtotal 40.6% 40.4% 28.8% Emerging Markets 0.0% 0.2% 19.2% North America 0.0% 0.0% 7.2% Middle East 0.5
